MEMORANDUM OPINION
                                          No. 04-10-00376-CV

                    In the INTEREST OF S.D.B., D.N.B. III, & E.F.B., Children

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-00790
                        Honorable Richard Garcia, Associate Judge Presiding 1

Opinion by:      Marialyn Barnard, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: September 8, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Shurite Banda, also known as Shurite de la Pena, appeals the trial court’s judgment

terminating her parental rights to S.D.B., D.N.B. III, and E.F.B., and its order finding her

appellate points frivolous.       See TEX. FAM. CODE ANN. § 263.405(d)(3) (Vernon 2008).

Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944,

*4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from
1
 The Honorable Larry Noll is the presiding judge of the 408th Judicial District Court, Bexar County, Texas.
However, the orders that are the subject of this appeal were signed by the Honorable Richard Garcia, Associate
Judge, Bexar County, Texas.
                                                                                 04-10-00376-CV


orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and

informed of her right to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did

not file a pro se brief.

        We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX. CIV. PRAC.

& REM. CODE ANN. § 13.003(b) (Vernon 2002);             TEX. FAM. CODE ANN. § 263.405(d)(3)

(incorporating section 13.003(b) by reference). Accordingly, we hold the trial court did not

abuse its discretion in finding the points of appeal to be frivolous. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                              -2-